 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY RAY GARCIA,                                 No. 2:14-CV-0093-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    TSENG,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (Doc. 60) to file objections to the

19   court’s September 14, 2018, findings and recommendations. Good cause appearing therefor, the

20   request is granted and plaintiff’s objections filed on October 4, 2018, are deemed timely.

21                  IT IS SO ORDERED.

22

23

24   Dated: October 11, 2018
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
